RUDDICK CORPORATION DIRECTOR DEFERRAL PLAN

 

Amended and Restated
Effective February 16, 2006

 1.         Name:

             This plan shall be known as the "Ruddick Corporation Director
Deferral Plan" (the "Plan").

2.         Purpose and Intent:

             Ruddick Corporation (the "Corporation") originally established this
Plan effective January 1, 1998 for the purpose of providing the nonemployee
members of its Board of Directors with the opportunity to defer payment of all
(but not any portion of) the annual retainer fee and/or the regularly-scheduled
or duly-called Board of Directors meetings fees payable during a year.  This
Plan (i) allows a participating director to defer all of the director's annual
retainer fee and meeting fees and (ii) sets forth special provisions for
crediting such deferrals in a manner that parallels the performance of the
Corporation's common stock.  The Plan was amended by resolution of the Board of
Directors effective November 18, 2004 to provide for discretionary contributions
by the Corporation for each nonemployee member of the Board of Directors. The
Plan is hereby amended and restated effective February 16, 2006.  It is the
intent of the Corporation that amounts deferred under the Plan by a director
shall not be taxable to the director for income tax purposes until the time
actually received by the director.  The provisions of the Plan shall be
construed and interpreted to effectuate such intent.

            This Plan is intended to comply with the requirements of Section
409A of the Internal Revenue Code and the regulations and other guidance issued
thereunder, as in effect from time to time.  To the extent a provision of the
Plan is contrary to or fails to address the requirements of Code Section 409A,
the Plan shall be construed and administered as necessary to comply with such
requirements until this Plan is appropriately amended to comply with such
requirements.

3.         Definitions:

             For purposes of the Plan, the following terms shall have the
following meanings:

            (a)        "Accounts" mean collectively the Participants'  Stock
Accounts.

            (b)        "Board of Directors" means the Board of Directors of the
Corporation.

            (c)        "Claim" means a claim for benefits under the Plan.

            (d)        "Claimant" means a person making a Claim.

            (e)        "Code" means the Internal Revenue Code of 1986, as now in
effect or as hereafter amended, and the regulations thereunder.

            (f)        "Common Stock" means the common stock of the Corporation.

            (g)        "Compensation Committee" means the committee of
individuals who are serving from time to time as the members of the Compensation
Committee of the Board of Directors.

--------------------------------------------------------------------------------

            (h)        "Fair Market Value" of a share of Common Stock means, as
of a Valuation Date and for so long as shares of the Common Stock are listed on
a national securities exchange or reported on The Nasdaq Stock Market as a
Nasdaq National Market security, the mean between the high and low sales prices
for the Common Stock on such Valuation Date, or, if no such shares were sold on
such date, the most recent date on which shares of such Common Stock were sold,
as reported in The Wall Street Journal.  If the Common Stock is not listed on a
national securities exchange or reported on The Nasdaq Stock Market as a Nasdaq
National Market security, Fair Market Value shall mean the average of the
closing bid and asked prices for such stock in the over‑the‑counter market as
reported by The Nasdaq Stock Market.  If the Common Stock is not listed on a
national securities exchange,  reported on The Nasdaq Stock Market as a Nasdaq
National Market security, or reported by The Nasdaq Stock Market in the
over‑the‑counter market, Fair Market Value shall be the fair value thereof
determined in good faith by the Board of Directors.

            (i)         "Fees" means both (i) the annual retainer fee (the
"Annual Retainer Fee") and (ii) any regularly-scheduled or duly-called Board of
Directors meeting fees (the "Meetings Fees") payable to a Nonemployee Director
under the Corporation's compensation policies for directors in effect from time
to time.

            (j)         "Nonemployee Director" means an individual who is a
member of the Board of Directors but who is not an employee of the Corporation
or any of its Subsidiaries.

            (k)        "Participant" means a Nonemployee Director who has
elected to participate in the Plan as provided in paragraph 5(b) below.

            (l)         "Payment Date" means the date ninety (90) days following
the effective date on which the director ceases to be a member of the Board of
Directors.

            (m)       "Plan Administrator" means the Compensation Committee, or
such other person or entity designated as the "Plan Administrator" for purposes
of the Plan by the Compensation Committee.

            (n)        "Plan Year" means the twelve (12) month period beginning
January 1 and ending December 31.

            (o)        "Stock Account" means the account established and
maintained on the books of the Corporation to record a Participant's interest
under the Plan attributable to the Fees credited to the Participant pursuant to
paragraphs 5(c) and (d) below, as adjusted from time to time pursuant to the
terms of the Plan.

            (p)        "Stock Unit" means a unit having a value as of a given
date equal to the Fair Market Value of one (1) share of Common Stock on the
Valuation Date.

            (q)        "Subsidiary" means a subsidiary corporation of the
Corporation as that term is defined in Code section 424(f). 

            (r)        "Valuation Date" means any date requiring the
determination of a Fair Market Value; in the case of association with a Payment
Date, Valuation Date shall mean the business day next preceding the Payment
Date; and in the case of the deferral of retainer, Fees or distributions payable
on the Common Stock, Valuation Date shall mean the business day on which such
payment would have been made.

2

--------------------------------------------------------------------------------

 

4.         Administration:

            The Plan Administrator shall be responsible for administering the
Plan. The Plan Administrator shall have all of the powers necessary to enable it
to properly carry out its duties under the Plan.  Not in limitation of the
foregoing, the Plan Administrator shall have the power to construe and interpret
the Plan and to determine all questions that shall arise thereunder.  The Plan
Administrator shall have such other and further specified duties, powers,
authority and discretion as are elsewhere in the Plan either expressly or by
necessary implication conferred upon it.  The Plan Administrator may appoint
such agents as it may deem necessary for the effective performance of its
duties, and may delegate to such agents such powers and duties as the Plan
Administrator may deem expedient or appropriate that are not inconsistent with
the intent of the Plan.  The decision of the Plan Administrator upon all matters
within its scope of authority shall be final and conclusive on all persons,
except to the extent otherwise provided by law.

5.         Operation:

            (a)        Eligibility.  Each Nonemployee Director shall be eligible
to participate in the Plan.

            (b)        Elections to Defer/Contributions.  A Nonemployee Director
may become a Participant in the Plan by irrevocably electing, on a form provided
by the Plan Administrator, to defer all of the Annual Retainer Fee payable to
the Nonemployee Director during such Plan Year and/or the Meetings Fees payable
to the Nonemployee Director for all meetings occurring during such Plan Year. 
In order to be effective, a Nonemployee Director's written election to defer
must be executed and returned prior to the beginning of the Plan Year to which
the election relates; provided, however, a Nonemployee Director shall have 30
days following the date he or she first becomes a Nonemployee Director to
execute and return his or her initial written election to defer.

            Effective on or about November 18, 2004, the Corporation may make
discretionary contributions for the benefit of each Nonemployee Director who
holds such position at the time the contribution is approved.  Such amount shall
be allocated to the Stock Account of each Participant as provided in Section
5(c) below.

            (c)        Establishment of Accounts.  The Corporation shall
establish and maintain on its books a Stock Account for each Participant.  Each
Stock Account shall be designated by the name of the Participant for whom
established.  The Fees deferred by a Participant shall be credited to the
Participant's Stock Account as of the date such Fees would have otherwise been
paid to the Participant.  The Stock Account of a Participant shall be credited
with a number of Stock Units equal to the number of whole and fractional shares
of Common Stock which the Participant would have received with respect to such
Fees if the Fees had been paid in Common Stock, determined by dividing such Fees
by the Fair Market Value of a share of Common Stock on the Valuation Date and
such Stock Units shall be credited to the Participant's Stock Account as of the
date the Fees would have been paid to the Participant.

            (d)        Adjustments to the Accounts.  Each Stock Account shall be
credited additional whole or fractional Stock Units for distributions and stock
dividends paid on the Common Stock based on the number of Stock Units in the
Stock Account on the applicable record date, which additional whole or
fractional Stock Units shall be calculated based on the Fair Market Value of the
Common Stock on the applicable Valuation Date.  Each Stock Account shall also be
equitably adjusted as determined by the Plan Administrator in the event of any
stock dividend, stock split or similar change in the capitalization of the
Corporation.

3

--------------------------------------------------------------------------------


            (e)        Method of Payment.  When a Participant ceases to serve as
a member of the Board of Directors, such Participant's Accounts shall continue
to be credited with adjustments under paragraph 5(d) above through the Payment
Date following the date on which the Participant's membership on the Board of
Directors ceases.  The number of Stock Units in the Stock Account as of such
Payment Date shall be delivered and paid in the form of a certificate, or an
electronic equivalent thereof, for the equivalent number of whole shares of
Common Stock, plus cash equivalent for any fractional shares; provided, however,
that the maximum number of shares of Common Stock deliverable under this Plan
shall be 500,000 subject to equitable adjustment by the Plan Administrator in
the event of any stock dividend, stock split or similar change in the
capitalization of the Corporation.  Delivery and payment shall be made on the
Payment Date as defined in Section 3(1) to the Participant or to the
Participant's designated beneficiary, if the Participant's termination as a
member of the Board of Directors was the result of the Participant's death.

            (f)        Other Payment Provisions.  A Participant shall not be
paid any portion of the Participant's Stock Account prior to the Participant's
termination of services as a member of the Board of Directors.  Any payment
hereunder shall be subject to applicable payroll and withholding taxes.  In the
event any amount becomes payable under the provisions of the Plan to a
Participant, beneficiary or other person who is a minor or an incompetent,
whether or not declared incompetent by a court, such amount may be paid directly
to the minor or incompetent person or to such person's fiduciary (or
attorney-in-fact in the case of an incompetent) as the Plan Administrator, in
its sole discretion, may decide, and the Plan Administrator shall not be liable
to any person for any such decision or any payment pursuant thereto.

            (g)        Statements of Account.  Each Participant shall receive an
annual statement of the balance in the Participant's Account upon the request of
a Participant or in the discretion of the Plan Administrator.

6.         Amendment, Modification and Termination of the Plan:

             (a)        Corporation's Right to Amend or Modify.  The Board of
Directors shall have the right and power at any time and from time to time to
amend the Plan in whole or in part at any time; provided, however, that no such
amendment or modification shall reduce the amount actually credited to a
Participant's Accounts under the Plan on the date of such amendment or
modification, accelerate the due dates for the payment of such amounts, or
further defer the due dates for the payment of such amounts. 

            (b)        Corporation's Right to Terminate.  The Board of Directors
may terminate the Plan and accelerate the payment of benefits under the Plan in
accordance with Code Section 409A and related treasury regulations and other
guidance issued under Code Section 409A as follows:

            (i)         all plans or arrangements of a similar type that cover
or benefit employees are terminated;

            (ii)        upon a change in control; or

            (iii)       upon the Corporation's bankruptcy or dissolution.

No such termination of the Plan shall reduce the amount actually credited to a
Participant's Accounts under the Plan on the date of the termination or further
defer the due dates for the payment of such amounts.

 4

--------------------------------------------------------------------------------


(c)        Disposition of the Plan Following Certain Transactions.  The Plan
shall be continued following a transfer or sale of assets of the Corporation, or
following the merger or consolidation of the Corporation into or with any other
corporation or entity, by the purchaser or successor entity, unless the Plan has
been terminated by the Corporation pursuant to the provisions of Section 6(b)
prior to the effective date of such transaction.

7.         Claims Procedures:

            (a)        General.  In the event that a Claimant has a Claim under
the Plan, such Claim shall be made by the Claimant's filing a notice thereof
with the Plan Administrator within ninety (90) days after such Claimant first
has knowledge of such Claim.   Each Claimant who has submitted a Claim to the
Plan Administrator shall be afforded a reasonable opportunity to state such
Claimant's position and to present evidence and other material relevant to the
Claim to the Plan Administrator for its consideration in rendering its decision
with respect thereto.  The Plan Administrator shall render its decision in
writing within ninety (90) days after the Claim is referred to it, unless
special circumstances, determined in the sole discretion of the Plan
Administrator, require an extension of such time within which to render such
decision, in which event such decision shall be rendered no later than one
hundred eighty (180) days after the Claim is referred to it.  A copy of such
written decision shall be furnished to the Claimant.

            (b)        Notice of Decision of Plan Administrator.  Each Claimant
whose Claim has been denied by the Plan Administrator shall be provided written
notice thereof, which notice shall set forth:

            (i)         the specific reason(s) for the denial;

            (ii)        specific reference to pertinent provision(s) of the Plan
upon which such denial is based;

            (iii)       a description of any additional material or information
necessary for the Claimant to perfect such Claim and an explanation of why such
material or information is necessary; and

            (iv)       an explanation of the procedure hereunder for review of
such Claim;

all in a manner calculated to be understood by such Claimant.

            (c)        Review of Decision of Plan Administrator.  Each such
Claimant shall be afforded a reasonable opportunity for a full and fair review
of the decision of the Plan Administrator denying the Claim.  Such review shall
be by the Board of Directors. Such appeal shall be made within ninety (90) days
after the Claimant received the written decision of the Plan Administrator and
shall be made by the written request of the Claimant or such Claimant's duly
authorized representative, to the Board of Directors.  In the event of appeal,
the Claimant or such Claimant's duly authorized representative may (i) review
pertinent documents and (ii) submit issues and comments in writing to the Board
of Directors.   The Board of Directors shall review the following:

            (i)         the   initial   proceedings of the Plan Administrator
with respect to such Claim;

            (ii)        such issues and comments as were submitted in writing by
the Claimant or the Claimant's duly authorized representative; and

5

--------------------------------------------------------------------------------

            (iii)       such other material and information as the Board of
Directors, in its sole discretion, deems advisable for a full and fair review of
the decision of the Plan Administrator.

The Board of Directors may approve, disapprove or modify the decision of the
Plan Administrator, in whole or in part, or may take such other action with
respect to such appeal as it deems appropriate. The decision of the Board of
Directors with respect to such appeal shall be made in no event later than sixty
(60) days after receipt of such appeal, unless special circumstances, determined
in the sole discretion of the Board of Directors, require an extension of such
time within which to render such decision, in which event such decision shall be
rendered as soon as possible and in no event later than one hundred twenty (120)
days following receipt of such appeal.  The decision of the Board of Directors
shall be in writing and in a manner calculated to be understandable by the
Claimant and shall include specific reasons for such decision and set forth
specific references to the pertinent provisions of the Plan upon which such
decision is based.  The Claimant shall be furnished a copy of the written
decision of the Board of Directors. Such decision shall be final and conclusive
upon all persons interested therein, except to the extent otherwise provided by
applicable law.

8.         Applicable Law:

             The Plan shall be construed, administered, regulated and governed
in all respects under and by the laws of the United States to the extent
applicable, and to the extent such laws are not applicable, by the laws of the
state of North Carolina.

9.         Miscellaneous:

             A Participant's rights and interests under the Plan may not be
assigned or transferred by the Participant.  The Plan shall be an unsecured,
unfunded arrangement.  To the extent the Participant acquires a right to receive
payments from the Corporation under the Plan, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.  Nothing
contained herein shall be deemed to create a trust of any kind or any fiduciary
relationship between the Corporation and any Participant. The Plan shall be
binding on the Corporation and any successor in interest of the Corporation.

            IN WITNESS WHEREOF, this instrument has been executed by an
authorized officer of the Corporation effective as of the 16th day of February,
2006.

                                                            RUDDICK CORPORATION

                                                            By:
                                                                 

                                                            Title:
                                                               

6